DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and Species B in the reply filed on 10/22/2021 is acknowledged.
Claims 1-10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the controller is further configured to: analyze the composite melting curve further when the residuals are greater than or equal to the threshold”, but fails to recite how the composite melting curve is further analyzed (i.e. what constitutes “further analysis”). The scope of the limitation is unclear. As claim 17 depends from claim 16, it is rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 and 24-26 are directed to an abstract idea, specifically a series of mental steps.
The proper analysis for compliance of claims reciting a judicial exception under 35 U.S.C. 101 is found in MPEP 2106, which sets forth a subject matter eligibility test (see flow chart, MPEP 2106 (III)). 

With regard to step 1, claims 11-13 and 24-26 are directed to apparatuses (i.e. systems and computer devices) and thus passes this step. 

With regard to step 2A, Prong 1 (see MPEP 2106.04(II)(A)), claims 11-13 and 24-26  are directed to an abstract idea, as discussed above, as the claims recite mental processes, including receiving data, generating a composite melting curve, analyzing the melting curve and displaying an indication of negative or positive call for the sample. Note that as discussed at MPEP 2106.04(a)(2)(III)(D), a claim may be directed to a product and still recite a mental process. Note the holding in Electric Power Group, 830 F.3d at 1351 (in which case some of the asserted claims were directed to “systems” but where still found to be ineligible). As stated by the court: “The focus of the asserted claims, as illustrated by claim 12 quoted above, is on collecting information, analyzing it, and displaying certain results of the collection and analysis.” The court also stated: “Information as such is an intangible…Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” The court also stated: “The claims in this case do not even require a new source or type of information, or new techniques for analyzing it…As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.

Regarding step 2A, Prong 2, the claims 11-13 recite the additional elements of: 
The sample well,
The one or more temperature controlling devices,
The optical system,
The controller 
Claims 24-26 recite the additional elements of:
The one or more processors,
The non-transitory computer-readable memory,
The additional elements do not integrate the judicial exception into a practical application for the following reasons.
The inclusion of said controller (claims 11-13), said one of more processors storing instructions and the non-transitory computer-readable memory (claims 24-26) may be regarded merely using a computer, and the stored instructions as a tool to perform the abstract idea (see MPEP 2106.05(f)). 
The recitation of said sample well, one or more temperature controlling devices, and optical system (claims 11-13), and the step to provide control signals to a thermocycling element (claim 24-26) are considered merely linking the use of a judicial exception to a particular technological environment or field of use, specifically melt analysis (MPEP § 2106.05(h)). The claims recites the steps of generating a composite curve from experimental data and analyzing said composite curve, limited to a field to melt analysis. The recitation of limitations of the sample well, the temperature controlling devices, the optical system and the said providing step merely provides melt analysis-specific data to perform the steps of generating and analyzing composite curve. 
The next step in the analysis, step 2B, asks whether the additional elements amount to significantly more than the judicial exception itself. Factors to be considered are discussed in MPEP 2106.05. After a review of these factors, the additional elements recited in claim 11-13, 15-26, are not deemed to amount to significantly more, as discussed in previous paragraph, and moreover were well-understood, routine and conventional practices as shown, for example, U.S. Pre-Grant Publication No. US 2015/0232916 A1 to Rasmussen et al. (hereinafter “Rasmussen”). 
Rasmussen teaches a system for calling a sample positive or negative for a target nucleic acid sequence (para [0092]), the system comprising: a sample well (sample vessel 714) configured to house the sample, the sample well comprising the target nucleic acid and components for amplification (para [0093]); one or more temperature controlling devices (temperature controlling device 718 and/or 720) configured to amplify the sample by thermal cycling the sample well including heating the sample well to a first temperature and cooling the sample well to a second temperature (para [0094]; para [0081]), wherein each cycle includes an in-cycle temperature adjusting segment (para [0082]; Fig. 9), an optical system (optical system 710) configured to detect an amount of fluorescence emitted by the sample (para [0095]); a CPU (CPU 706) configured to perform melting analysis (para [0096]), comprising providing control signals to a thermocycling element that include heating the sample to a first temperature and cooling the sample to a second temperature through a plurality of cycles (para [0096]; para [0094], wherein each cycle includes an in-cycle temperature adjusting segment (para [0081]).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US 2015/0232916).
Re claim 11, Rasmussen teaches a system for calling a sample positive or negative for a target nucleic acid sequence (para [0092]), the system comprising: 
a sample well (sample vessel 714) configured to house the sample, the sample well comprising the target nucleic acid and components for amplification (para [0093]); 
one or more temperature controlling devices (temperature controlling device 718 and/or 720) configured to amplify the sample by thermal cycling the sample well including heating the sample well to a first temperature and cooling the sample well to a second temperature (para [0094]; para [0081] “an illustrative two-step PCR protocol may be divided two segments: a denaturation/annealing segment where the temperature is constantly changing, and an extension segment where the temperature is held constant. During the denaturation/annealing segment, the temperature of the PCR reaction is increased, illustratively at a constant rate, from a baseline value to a maximum temperature value, followed by a rapid decrease in the temperature back to the baseline value. As the temperature is increased, the dsDNA is separated into two ssDNA fragments. As the temperature is decreased, the PCR primers anneal to the two ssDNA fragments. During the extension segment, the temperature is held constant at the baseline value, allowing the primed ssDNA fragments to extend to form two dsDNA fragments”) through a plurality of cycles (para 0081]; Fig. 7), wherein each cycle includes an in-cycle temperature adjusting segment (para [0082]; Fig. 9), 
an optical system ( optical system 710) configured to detect an amount of fluorescence emitted by the sample (para [0095]); 
a controller (CPU 706) configured to: receive data indicative of the amount of fluorescence emitted by the sample from an optical system (para [0096]) during the in-cycle temperature adjusting segment (para [0082]) for two or more of the plurality of cycles (para [0081] “melt curves may be acquired during additional cycles, for example at every cycle or nearly every cycle of PCR, illustratively through continuously acquired temperature and fluorescence data during amplification”; note fluorescence); generate a composite melting curve by combining the data from each of the two or more cycles (para [0087] “With continuous data acquisition, a series of melt curves are generated during PCR cycling. Provided that the melting temperatures of the control nucleic acid and the target nucleic acid are sufficiently separated, the melting profile of each of the two reactions can be distinguished, as shown in FIG. 13.”; note Fig. 13 shows a ‘composite melting curve’ which combines the data of the individual melting curves from multiple different cycles. Since the specification does not contain an explicit definition of ‘composite melting curve’, Rasmussen’s Fig. 13 constitutes a ‘composite melting curve’ within the broadest reasonable interpretation of that term.); analyze the composite melting curve to call the sample negative or positive (para [0087]; Fig. 13 shows a composite melting curve that differentiates a positive melt from a negative melt); and display an indication of the negative or positive call for the sample (para [0096]).
Re claim 12, Rasmussen teaches the system of claim 11, wherein the first temperature is a denaturation temperature (para [0081]) and the second temperature is an annealing temperature (para [0081]).  

Re claim 13, Rasmussen teaches the system of claim 12, wherein the in-cycle temperature adjusting segment is a denaturation segment that includes increasing a temperature of the sample from the annealing temperature to the denaturation temperature and decrease the temperature of the sample from the denaturation temperature to the annealing temperature (para [0081] “During the denaturation/annealing segment, the temperature of the PCR reaction is increased, illustratively at a constant rate, from a baseline value to a maximum temperature value, followed by a rapid decrease in the temperature back to the baseline value. As the temperature is increased, the dsDNA is separated into two ssDNA fragments. As the temperature is decreased, the PCR primers anneal to the two ssDNA fragments.”; Fig. 9), and wherein each cycle further includes an extension segment that includes holding the temperature constant (para [0081] “During the extension segment, the temperature is held constant at the baseline value”).

Re claim 24, Rasmussen teaches a computing device for calling a sample for a target nucleic acid sequence comprising (para [0092]): one or more processors; and a non-transitory computer-readable memory coupled to the one or more processors and storing thereon instructions that, when executed by the one or more processors (para [0096]; CPU 706; note a CPU generally comprises a processor that stores instructions, and a computer-readable memory coupled to said processor), cause the computing device to: 
provide control signals to a thermocycling element (heating system 718 and cooling system 720)
that include heating the sample to a first temperature and cooling the sample to a second temperature through a plurality of cycles (para [0096]; para [0094]), wherein each cycle includes an in-cycle temperature adjusting segment (para [0081] “For example, an illustrative two-step PCR protocol may be divided two segments: a denaturation/annealing segment where the temperature is constantly changing, and an extension segment where the temperature is held constant”); 
receive data indicative of the amount of fluorescence emitted by the sample from an optical system (optical system 710; para [0095]-[0096]) during the in-cycle temperature adjusting segment for two or more of the plurality of cycles (para [0096] “CPU 706 programmed or configured to operate, control, execute, or otherwise advance the heating system 718 and cooling system 720 to thermal cycle the PCR reaction mixture, illustratively while optical system 710 collects fluorescent signal); 
generate a composite melting curve by combining the data from each of the two or more cycles (para [0087] “With continuous data acquisition, a series of melt curves are generated during PCR cycling…Illustratively, an adjusted amplification curve for the target nucleic acid and optionally for the control nucleic acid can be generated from this series of melt curves.”; para [0081] “melt curves may be acquired during additional cycles, for example at every cycle or nearly every cycle of PCR, illustratively through continuously acquired temperature and fluorescence data during amplification.”; para [0096]); 
analyze the composite melting curve to call the sample negative or positive (para [0096]); 
and display an indication of the call for the sample, wherein the call is selected from at least the positive or negative call (para [0096])

Re claim 25, Rasmussen teaches the computing device of claim 24, wherein the first temperature is a denaturation temperature (para [0081]; para [0094]) and the second temperature is an annealing temperature (para [0081]).  

Re claim 26, Rasmussen teaches the computing device of claim 25, wherein the in-cycle temperature adjusting segment is a denaturation segment that includes increasing a temperature of the sample from the annealing temperature to the denaturation temperature and decreasing the temperature of the sample from the denaturation temperature to the annealing temperature (para [0081] “During the denaturation/annealing segment, the temperature of the PCR reaction is increased, illustratively at a constant rate, from a baseline value to a maximum temperature value, followed by a rapid decrease in the temperature back to the baseline value. As the temperature is increased, the dsDNA is separated into two ssDNA fragments. As the temperature is decreased, the PCR primers anneal to the two ssDNA fragments.”; Fig. 9, and wherein each cycle further includes an extension segment in which the instructions cause the computing device to provide control signals to the themocycling element to hold the temperature constant (para [0081] “During the extension segment, the temperature is held constant at the baseline value”; para [0096] “At least one embodiment of the PCR system may further include a CPU 706 programmed or configured to operate, control, execute, or otherwise advance the heating system 718 and cooling system 720 to thermal cycle the PCR reaction mixture”).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./               Examiner, Art Unit 1637                                                                                                                                                                                         
/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637